Exhibit 23H VOTING AGREEMENT This Voting Agreement (the “Voting Agreement”) is made as of this 14th day of March, 2008, by and among The Blue Fund Group, a Massachusetts business trust (the “Company”) on behalf of The Blue Large Cap Fund (the “Fund”) and the Mai 2xempt Family Trust (the “Mai Trust”). WHEREAS, the Mai Trust intends to purchase, or has purchased, certain shares of the Fund; and WHEREAS, the parties desire to enter into this Voting Agreement in order to, among other things, set forth their understanding with respect to the voting of the shares of the Fund by the Mai Trust; NOW, THEREFORE, in consideration of the mutual covenants contained herein, and for other valuable consideration, the receipt of which is hereby acknowledged, the parties hereto agree as follows: 1.Voting of Shares.On all matters which may come before the shareholders of the Fund, the Mai Trust hereby agrees to vote all shares of the Fund owned by it in the same proportion as the vote of all other holders of shares of the Fund. 2.No Undue Influence.The Mai Trust, and any person controlling, controlled by, or under common control with the Mai Trust (each, a “Mai Trust Affiliate”) will not cause any investment by the Mai Trust in shares of the Fund to influence the terms of any services or transactions between the Mai Trust or a Mai Trust Affiliate and the Fund or its investment adviser. 3.Specific Performance.In addition to any and all other remedies that may be available at law in the event of any breach of this Voting Agreement, the Company shall be entitled to specific performance of the agreements and obligations of the Mai Trust hereunder and to such other injunctive or other equitable relief as may be granted by a court of competent jurisdiction. 4.Successors and Assigns.This Voting Agreement shall be binding upon the personal representatives, successors, and permitted assigns of the parties hereto. 5.Governing Law.This Voting Agreement shall be governed by and construed in accordance with the laws of the State of New York, without regard to the conflict of laws principles, and the applicable provisions of the Investment Company Act of 1940, as amended (the “1940 Act”).To the extent that the laws of the State of New York conflict with the applicable provisions of the 1940 Act, the applicable provisions of the 1940 Act shall control. 6.Assignment.Neither this Voting Agreement nor any rights which may accrue to the Company and/or the Mai Trust hereunder may be transferred or assigned without the prior written consent of the other party hereto. 7.Counterparts.This Voting Agreement may be executed in two or more identical counterparts, all of which shall be considered one and the same agreement and shall become effective when counterparts have been signed by each party and delivered to the other party; provided that a facsimile signature shall be considered due execution and shall be binding upon the signatory thereto with the same force and effect as if the signature were an original, not a facsimile signature. 8.Headings.The headings of this Voting Agreement are for convenience of reference and shall not form part of, or affect the interpretation of, this Voting Agreement. 9.Severability.If any provision of this Voting Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity or unenforceability shall not affect the validity or enforceability of the remainder of this Voting Agreement in that jurisdiction or the validity or enforceability of any provision of this Voting Agreement in any other jurisdiction.With respect to any such provision so determined to be invalid or unenforceable, any court with jurisdiction over the parties and subject matter hereof shall have all necessary authority to rewrite such provision in order to provide for the enforceability thereof to the maximum extent permissible under law, and the parties hereto agree to abide by such court’s determination. 10.Notices.Any notices, consents, waivers or other communications required or permitted to be given under the terms of this Voting Agreement must be in writing, must be delivered by (i) courier, mail or hand delivery, (ii) facsimile or (iii) a nationally recognized overnight delivery service, and will be deemed to have been delivered upon receipt. The addresses and facsimile numbers for such communications shall be: If to the Company: The Blue Fund Group 590 Madison Avenue 21st Floor New York, New York10022 Attention:Douglas (Buck) Owen With a copy to (which shall not constitute notice): Day Pitney LLP One International Place Boston, Massachusetts02110 Telephone:(617) 345-4600 Facsimile:(617) 345-4745 Attention:Jeffrey A. Clopeck, Esq. 2 If to the Mai Trust: Mai 2xempt Family Trust c/o Kleinberg, Kaplan, Wolff & Cohen, P.C. 551 Fifth Avenue New York, New York 10176 Telephone: (212) 986-6000 Facsimile: (212) 986-8866 Attention: Max Karpel Each party shall provide five days prior written notice to the other party of any change in address, telephone number or facsimile number. 11.No Third Party Beneficiaries.
